DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 13-24, 38-47, 50-51, 53, 57, 61-83 are allowed.
The following is an examiner’s statement of reasons for allowance: References Feld et al (US 2004/0002626), Beyer et al. (US 6,881,218), Sharkey et al. (US 2003/0050682), Douk (US 2006/0293698) alone or in combination, all fail to disclose or suggest the following patentable limitations of the applicant's claimed and discloses invention:
A cardiac device with a plurality of arms that exert an expansion force to assist expansion of the left ventricle during a diastolic phase of the cardiac cycle; where at least one elastic arm includes a 360 degree loop configured to increase elasticity; where the loop is located where the plurality of elastic arms are coupled together; where the loop protrudes into an interior volume of the plurality of elastic arms.
A cardiac device with a plurality of movable arms that exert an expansion force to assist expansion of the left ventricle during a diastolic phase of the cardiac cycle; where at least one elastic arm includes at least one coiled loop formed by a respective arm of the plurality of flexible arms; where the coiled loop is located near an apex of the device where at least two arms 
The closest prior art Feld and Beyer fail to disclose the combination of limitations claimed as shown in the reversal of the rejection of claims based on Feld in view of Beyer by the board (see pages 11-12 of the decision).  The board noted that Feld already includes arms coupled together such that the arms do not need to be further coupled and there is no reason on why eyes of Beyer would be included into the device of Feld, nor is it clear how the eyes would increase elasticity of the arms (see page 11 of the board decision).  Where the board additionally noted that the broadest reasonable interpretation of the term “elasticity” given the context of the specification is elasticity “is the ability of an object to return to its normal shape when force ceases to be applied to it” and therefore the interpretation in the rejection was unreasonably broad as shown on pages 11-12 in the board decision.
Close prior art Sharkey and Douk fail to disclose the combination of limitations claimed as was found persuasive based on the arguments provided in the appeal filed September 18, 2018 (see pages 28-31 of the appeal brief).  As noted in the arguments of the brief, the interpretation of the “interior volume bounded by the arms” was unreasonably broad; additionally the Sharkey reference uses a screw at its apex for anchoring, where the locations/functions of Douk’s coil and Sharkey’s anchoring screw conflict, which would defeat the purpose of Sharkey’s anchoring 
The combination of the claimed limitations are novel and found to be allowable over the prior art.  The cited references taken singly or in combination do not anticipate or make obvious applicant's claimed invention.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN COLELLO whose telephone number is (571)270-32123212.  The examiner can normally be reached on Monday-Thursday between 10:00 am and 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached at (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Erin Colello
/E. C./
Examiner, Art Unit 3771

/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771